2014 IL App (1st) 140428

                                                                           SECOND DIVISION
                                                                            December 16, 2014

No. 1-14-0428

JP MORGAN CHASE BANK, N.A., Successor by                   )              Appeal from the
Merger to Chase Home Finance LLC, Successor by             )              Circuit Court of
Merger to Chase Manhattan Mortgage Corporation,            )              Cook County.
                                                           )
       Plaintiff-Appellee,                                 )
                                                           )
v.                                                         )
                                                           )              No. 12 CH 545
BANK OF AMERICA, N.A., Successor by Merger                 )
to LaSalle Bank National Association, et al.,              )
                                                           )
       Defendant-Appellant                                 )
                                                           )              Honorable
(BCL Home Rehab, LLC,                                      )              Michael Otto and
                                                           )              Moshe Jacobius,
       Intervenor-Appellee).                               )              Judges Presiding.

       JUSTICE LIU delivered the judgment of the court, with opinion.
       Presiding Justice Simon and Justice Neville concurred in the judgment and opinion.

                                           OPINION

¶1     This is an appeal from a foreclosure suit brought by plaintiff, JP Morgan Chase Bank,

N.A. (Chase), against several defendants, including Bank of America, N.A. (BANA), a junior

mortgagee. BANA, along with the other defendants, was defaulted in the underlying action.

After the foreclosure sale was conducted, BANA unsuccessfully sought to vacate the order of

default and the judgment of foreclosure and sale. Subsequently, BANA filed a petition for

turnover of the surplus proceeds from the sale. The circuit court denied BANA's petition and,

instead, awarded the entire surplus to the intervenor, BCL Home Rehab, LLC (BCL). BANA

contends that the circuit court abused its discretion in denying its petition for surplus and its
1-14-0428


motion to vacate the default judgment. For the following reasons, we affirm in part and dismiss

in part.

¶2                                     BACKGROUND

¶3                                    A. The Mortgages

¶4         Jacek and Komila Wojtkowski (collectively, the Wojtkowskis) were borrowers involved

in several loan transactions secured by mortgages on their residential property at 1807

Summerton Place, in Northbrook, Illinois. On September 22, 2001, the Wojtkowskis granted a

mortgage to LaSalle Bank, N.A. (LaSalle Bank), as security for a loan in the amount of

$400,000. On September 16, 2003, they granted a mortgage to Chase Manhattan Mortgage

Corporation (Chase) as security for a loan in the amount of $156,000. Chase's 2003 mortgage,

though filed later, took priority over LaSalle Bank's mortgage due to a subordination agreement

executed by the banks. On September 20, 2006, a mortgage was granted in favor of Ravenswood

Bank as security for a loan made to Ballard Pointe, LLC, in the amount of $6,535,000. On

October 7, 2008, a mortgage was granted to Ravenswood Bank to secure a loan of $1,335,000.

¶5                                B. 2010 Foreclosure Lawsuit

¶6         In November 2010, Northbrook Bank, successor in interest to Ravenswood Bank, filed a

foreclosure complaint against the Wojtkowskis and Ballard Pointe. A judgment of foreclosure

and sale was entered in favor of Northbrook Bank. During the judicial sale on October 23, 2012,

BCL, a third-party purchaser, bid successfully on the property for $400,000. The circuit court

confirmed the sale to BCL on February 14, 2013, and entered an in rem deficiency judgment

against the property in the amount of $800,388.50. BCL ultimately took title to the property on

March 13, 2013.

¶7                                C. 2012 Foreclosure Lawsuit



                                                2
1-14-0428


¶8      On January 6, 2012, prior to the judicial sale in the 2010 lawsuit, Chase initiated the

instant foreclosure suit, naming as defendants the Wojtkowskis, Northbrook Bank, and BANA,

as successor by merger to LaSalle Bank. Both BANA and Northbrook Bank failed to file their

appearances or answers to the complaint. The Wojtkowskis filed an appearance and a motion to

dismiss pursuant to sections 2-606 and 2-615 of the Code of Civil Procedure (Code) (735 ILCS

5/2-606, 2-615 (West 2012)), but later withdrew their motion and failed to answer the complaint.

¶9      On March 19, 2013, the circuit court granted Chase's motion for a default against all of

the defendants and entered a judgment of foreclosure and sale in favor of Chase for the amount

of $146,117.20. Because of the default entered against BANA, BANA's junior mortgage interest

was not recognized and, thus, no subordinate lien was included in the judgment. The March 19

judgment order gave the mortgagors and "property owners" until June 20, 2013, to exercise their

right to redeem.

¶ 10    In May 2013, BANA retained counsel to represent it in the instant proceedings. At some

point, BANA's counsel filed a motion seeking an order to vacate the default, leave to file an

appearance and answer, and leave to submit a prove-up and amend the judgment of foreclosure

and sale. The exact date that this motion was filed cannot be ascertained because the file stamp

on the motion is illegible. BANA's counsel averred in an affidavit that the motion was filed on

June 12, 2013; however, there is no evidence in the record of a file-stamped copy of the motion

reflecting a purported filing on June 12, 2013 or evidence that the motion was ever docketed.

¶ 11    At the judicial sale on July 1, 2013, AD Realty, LLC (AD Realty), a purported affiliate of

BCL, 1 purchased the property for $627,057. The sale resulted in a surplus of $459,857.53. On


1
          We take judicial notice of the fact that both BCL – Home Rehab LLC and AD Realty share the same street
address and suite as their principal offices, according to the Illinois Secretary of State's website. Moreover, the
relationship between BCL and AD Realty was acknowledged by the parties and circuit court during the hearing on
the petitions for turnover of surplus proceeds.

                                                         3
1-14-0428


July 18, 2013, Chase moved for an order to confirm the sale. The next day, apparently for the

first time, BANA filed a notice of its motion to vacate default and obtained a hearing date of

August 22, 2013.

¶ 12   On August 1, 2013, BCL filed an emergency petition for leave to intervene pursuant to

section 15-1501(e)(3) of the Illinois Mortgage Foreclosure Law (Foreclosure Law) (735 ILCS

5/15-1501(e)(3) (West 2012)). BCL asserted that it had been the owner of the property prior to

and at the time of the July 1, 2013 judicial sale. BCL sought to intervene in the postsale

supplementary proceeding "solely to make a claim for the surplus proceeds from the judicial

sale." On August 2, 2013, the court granted BCL leave to intervene and also entered an order

approving the report of sale and distribution.

¶ 13   On August 9, 2013, BANA and Northbrook Bank each filed petitions for turnover of the

surplus funds from the July 1 sale. BANA claimed that it had an existing lien on the property and

attached an affidavit of prove-up showing an outstanding debt of $308,114.65. Northbrook Bank,

meanwhile, claimed that it was a judgment creditor from the 2010 foreclosure case and asserted

its in rem deficiency judgment of $800,388.50.

¶ 14   On October 29, 2013, the court heard argument on BANA's motion to vacate the default

and denied the motion. The court found that relief under section 2-1301 of the Code (735 ILCS

5/2-1301 (West 2012)) ceased to be available after the motion to confirm the sale had been filed.

The court, nevertheless, indicated that its denial "appear[ed]" to be "without prejudice" since

BANA could still file a petition for turnover of surplus proceeds.

¶ 15   On November 12, 2013, BCL filed its own petition for turnover of surplus funds.

Thereafter, on December 16, 2013, the court heard argument on the competing petitions of

BANA, Northbrook Bank, and BCL, and indicated that it would be ruling in favor of BCL. The



                                                 4
1-14-0428


court found that BANA knowingly sat on its hands in this case and had no claim for the surplus

proceeds as a result of its default. The court found the instant case distinguishable from

Kankakee Federal Savings & Loan Ass'n v. Mueller, 134 Ill. App. 3d 943 (1985), which BANA

cited in support of its argument. The case was continued to January 7, 2014, for entry of the

court's formal ruling. On January 7, 2014, the court granted BANA leave to file its appearance

nunc pro tunc to October 29, 2013 and continued the case for BANA to file an appeal bond in

the amount of $377,440.45.

¶ 16    On January 15, 2014, the court entered an order disbursing the entire surplus of

$459,857.53 to BCL. 2 That day, the court also entered an order indicating that Northbrook

Bank's petition for turnover of surplus proceeds had been withdrawn with prejudice. 3

¶ 17    On February 4, 2014, BANA filed two motions: (1) a motion to reconsider the denial of

the motion to vacate the default and the petition for turnover of surplus proceeds; and (2) a

motion to vacate the default judgment pursuant to section 2-1401 of the Code (735 ILCS 5/2-

1401 (West 2012)) and section 15-1508 of the Foreclosure Law (735 ILCS 5/15-1508 (West

2012)). The next day, BANA filed a notice of appeal from the orders of October 29, 2013,

December 16, 2013, January 7, 2014, and January 15, 2014.

¶ 18    On May 20, 2014, the circuit court entered an order striking BANA's motion to

reconsider as well as its section 2-1401 petition. On June 16, 2014, the court entered another

order denying BANA's motion to reconsider with respect to the orders of December 16, 2013,

January 7, 2014, January 15, 2014, and February 5, 2014. 4


2
        The court's order provided that disbursement would be stayed for 21 days to allow BANA to post an appeal
bond. BANA timely posted an appeal bond on February 5, 2014.
3
        Northbrook Bank's petition was withdrawn pursuant to a stipulation it had entered into with BCL and the
Wojtkowskis.
4
        In its opening brief, BANA advised us that the court struck the section 2-1401 petition and denied the
motion to reconsider, but it did not cite any page of the record where those rulings could be found. We undertook a

                                                        5
1-14-0428


¶ 19                                         ANALYSIS

¶ 20                                        A. Jurisdiction

¶ 21    BCL initially contends that this court lacks jurisdiction to review any of the orders listed

in BANA's notice of appeal. In its brief, BCL directs us to the arguments raised in its motion to

dismiss the appeal for lack of jurisdiction and for sanctions, filed in this court on October 14,

2014, so as to "avoid repetition." After reviewing that motion, we find that the only argument

raised by BCL is that this court lacks jurisdiction to consider the dismissal of BANA's section 2-

1401 petition, an order that was not even listed in the notice of appeal. It is therefore unclear

whether BCL believes that we lack jurisdiction to review all of the orders listed in the notice of

appeal or just the section 2-1401 petition that was not listed in the notice of appeal. For the sake

of coherence and completeness, we will address our jurisdiction over each of the orders

identified in the notice of appeal as well as the court's order dismissing the section 2-1401

petition given our independent obligation to do so. Village of Sugar Grove v. Rich, 347 Ill. App.

3d 689, 693 (2004).

¶ 22    "The timely filing of a notice of appeal is the only jurisdictional step for initiating

appellate review." People v. Patrick, 2011 IL 111666, ¶ 20. In the absence of a properly filed

notice of appeal, a reviewing court lacks jurisdiction and must dismiss the appeal. Id.

¶ 23    "The purpose of a notice of appeal is to notify the prevailing party that the other party

seeks review of the circuit court's judgment." Id. ¶ 21. Thus, the notice confers jurisdiction on the

reviewing court to consider only the judgments or pertinent parts specified therein. Id.




review of the record and were unable to find those rulings. Accordingly, we ordered BANA to supplement the
record. It is troubling that BANA was aware that these orders were not part of the record and failed to make any
attempt to correct this issue. We admonish BANA to present a complete record in the future so that this court may
avoid the delays that occur when it must order the parties to supplement the record with necessary documents.

                                                       6
1-14-0428


¶ 24   While the notice must be specific as to the judgments being submitted for review, we

note, however, that "[t]he notice of appeal should be considered as a whole and will be deemed

sufficient to confer jurisdiction on an appellate court when it fairly and adequately sets out the

judgment complained of and the relief sought, thus advising the successful litigant of the nature

of the appeal." (Internal quotation marks omitted.) General Motors Corp. v. Pappas, 242 Ill. 2d

163, 176 (2011). A failure to strictly comply with the form of notice will not be deemed fatal

where the deficiency is of form, rather than of substance, and there is no prejudice to the

appellee. Id.

¶ 25                        1. BANA's Motion to Vacate the Default

¶ 26   BANA attempts to appeal from the circuit court's order of October 29, 2013, denying its

motion to vacate the default. As discussed below, we find that we lack jurisdiction to review this

order and, consequently, must dismiss that part of BANA's appeal.

¶ 27   Illinois Supreme Court Rule 303(a)(1) (eff. May 30, 2008) provides that a "notice of

appeal must be filed with the clerk of the circuit court within 30 days after the entry of the final

judgment appealed from, or, if a timely posttrial motion directed against the judgment is filed,

*** within 30 days after the entry of the order disposing of the last pending postjudgment motion

directed against that judgment or order." A notice of appeal filed more than 30 days after a final,

appealable order, or order disposing of a posttrial motion, does not invoke this court's

jurisdiction to consider the appeal. Lowenthal v. McDonald, 367 Ill. App. 3d 919, 925 (2006).

¶ 28   Here, the circuit court entered a final, appealable order in the mortgage foreclosure action

on August 2, 2013, when it entered an order confirming the judicial sale. EMC Mortgage Corp.

v. Kemp, 2012 IL 113419, ¶ 11. The court then denied BANA's postjudgment motion to vacate

the default on October 29, 2013, leaving BANA 30 days to file a notice of appeal. BANA



                                                 7
1-14-0428


ultimately did not file its notice of appeal from the mortgage foreclosure case until February 5,

2014. By that time, its appeal from the foreclosure action was clearly untimely. We therefore

conclude that we lack jurisdiction to review the denial of BANA's motion to vacate and dismiss

that part of its appeal. Lowenthal, 367 Ill. App. 3d at 925.

¶ 29                        2. BANA's Petition for Surplus Proceeds

¶ 30    BANA next attempts to appeal from the circuit court's orders of December 16, 2013,

January 7, 2014, and January 15, 2014, all of which arose from the surplus distribution

proceedings. As discussed below, we find that BANA timely appealed from these orders. We

therefore find that we have jurisdiction over this portion of BANA's appeal.

¶ 31    The record shows that the supplementary proceedings held on the parties' petitions for

turnover of the surplus proceeds culminated in a final order on January 15, 2014, wherein the

court disbursed the surplus proceeds to BCL. BANA timely filed a motion to reconsider on

February 4, 2014. It then filed its notice of appeal from the January 15 order on February 5,

2014.

¶ 32    Illinois Supreme Court Rule 303(a)(2) provides that "[w]hen a timely postjudgment

motion has been filed by any party ***, a notice of appeal filed before the entry of the order

disposing of the last pending postjudgment motion *** becomes effective when the order

disposing of said motion *** is entered." Ill. S. Ct. R. 303(a)(2) (eff. May 30, 2008). While the

record is not entirely clear as to the exact date when BANA's postjudgment motion was finally

ruled upon, we can say with certainty that the court struck or denied BANA's motion to

reconsider either on May 20, 2014, or on June 16, 2014. BANA's notice of appeal therefore

became effective on June 16, 2014, at the latest (Ill. S. Ct. R. 303(a)(2) (eff. May 30, 2008)), and

conferred jurisdiction on this court at that time.



                                                     8
1-14-0428


¶ 33   Our jurisdiction over the court's final order of January 15, 2014, also extends to the

orders entered on December 16, 2013, and January 7, 2014, which led up to that final order. "An

appeal from a final judgment draws into issue all previous interlocutory orders that produced the

final judgment." Knapp v. Bulun, 392 Ill. App. 3d 1018, 1023 (2009) (citing Burtell v. First

Charter Service Corp., 76 Ill. 2d 427, 433 (1979)). "Consequently, a court of review has

jurisdiction to review an interlocutory order that constitutes a procedural step in the progression

leading to the entry of the final judgment from which an appeal has been taken." Id.

¶ 34                          3. BANA's Section 2-1401 Petition

¶ 35   BANA, in its brief, additionally seeks review of the court's order of May 20, 2014,

striking its section 2-1401 petition. As BCL points out, however, BANA never filed notice of

appeal from that order.

¶ 36   It is well settled that the filing of a section 2-1401 petition marks the beginning of a new

proceeding, rather than a continuation of the old one. Sarkissian v. Chicago Board of Education,

201 Ill. 2d 95, 102 (2002). "Thus, a circuit court's ruling on such a petition is deemed a final

order and provision has been made for immediate review of these orders in Supreme Court Rule

304(b)(3), which states that appeal may be taken from 'a judgment or order granting or denying

any of the relief prayed in a petition under section 2-1401 of the Code of Civil Procedure.' " Id.

(quoting Ill. S. Ct. R. 304(b)(3) (eff. Feb. 1, 1994)). Because BANA never filed notice of appeal

from the court's order striking its section 2-1401 petition, we lack jurisdiction to review the order

and must dismiss this portion of BANA's appeal. See id.

¶ 37                               B. The Surplus Proceeds




                                                 9
1-14-0428


¶ 38    Having clarified our jurisdiction, we now turn to the sole issue in this appeal: whether

BCL was properly awarded the surplus proceeds from the judicial sale following a default

judgment against BANA that effectively terminated BANA's mortgage interest.

¶ 39    BANA argues that the circuit court erred in denying it a "fair distribution" of the surplus

proceeds. Essentially, BANA claims that the order of default entered against it admitted the

allegations of the complaint, which include the allegation that BANA had a valid junior

mortgage on the property as security for a note in the amount of $400,000. BANA maintains that

it should have been allowed to prove up the debt owed under this note and obtain a distribution

of the surplus in order of the original lien priority.

¶ 40    BCL responds that the court did not abuse its discretion in awarding it the surplus

proceeds where BANA failed to act diligently to protect its mortgage interest and, as a result, lost

its right to recover under section 15-1512 of the Foreclosure Law. BCL maintains that, as the

owner of the equity of redemption, it was properly awarded the surplus proceeds under the

circumstances.

¶ 41    Section 15-1512 of the Foreclosure Law sets forth the priority in which proceeds of a

judicial sale are to be distributed. It provides:

                 "The proceeds resulting from a sale of real estate under this Article shall be

                 applied in the following order:

                            (a) the reasonable expenses of sale;

                            (b) the reasonable expenses of securing possession before sale,

                        holding, maintaining, and preparing the real estate for sale, including

                        payment of taxes and other governmental charges, premiums on hazard

                        and liability insurance, receiver's and management fees, and, to the extent



                                                    10
1-14-0428


                      provided for in the mortgage or other recorded agreement and not

                      prohibited by law, reasonable attorneys' fees, payments made pursuant to

                      Section 15-1505 and other legal expenses incurred by the mortgagee;

                          (c) if the sale was pursuant to judicial foreclosure, satisfaction of

                      claims in the order of priority adjudicated in the judgment of foreclosure

                      or order confirming the sale; and

                          (d) remittance of any surplus to be held by the person appointed by the

                      court to conduct the sale until further order of the court. If there is a

                      surplus, such person conducting the sale shall send written notice to all

                      parties to the proceeding advising them of the amount of the surplus, and

                      that the surplus shall be held until a party obtains a court order for its

                      distribution or until, in the absence of an order, the surplus is forfeited to

                      the State." 735 ILCS 5/15-1512 (West 2012).

¶ 42   "[The] trial court's order of distribution of the surplus from a judicial foreclosure sale will

not be disturbed on appeal absent a showing of an abuse of discretion." Members Equity Credit

Union v. Duefel, 295 Ill. App. 3d 336, 337 (1998). An abuse of discretion occurs when the

court's ruling is arbitrary, fanciful, or unreasonable, or when no reasonable person would take the

court's view. Bovay v. Sears, Roebuck & Co., 2013 IL App (1st) 120789, ¶ 26.

¶ 43   The record shows that BCL was awarded the surplus proceeds because (1) it was the

owner of the subject property, and (2) BANA failed to protect its lien, resulting in a default

judgment against it. As discussed below, BCL appears to have benefitted greatly from some legal

gymnastics surrounding the sale and the bid by its purported affiliate, AD Realty. In short, by not

redeeming on the property after judgment was entered in this case and by intervening after the



                                                 11
1-14-0428


sale had resulted in a surplus and the termination of all other mortgagees' lien interests, BCL

managed to successfully avoid the legal impact of an $800,388.50 in rem deficiency judgment on

its property (resulting from Northbrook Bank's 2010 foreclosure case), in addition to the

$308,114.65 junior lien interest of BANA. We nonetheless find that the circuit court did not

abuse its discretion in awarding BCL the surplus proceeds under the circumstances.

¶ 44     The undisputed facts in this case show that Chase filed the instant foreclosure suit on

January 6, 2012, and gave proper notice to both BANA and BCL. The record shows that BANA

was served with the complaint and summons on January 10, 2012. As for BCL, Chase recorded a

lis pendens on January 12, 2012, 5 which gave BCL constructive notice of the proceedings when

it purchased the property less than a year later on October 23, 2012. Bank of New York v.

Langman, 2013 IL App (2d) 120609, ¶ 28.

¶ 45     BANA, undeniably, failed to exercise proper diligence in protecting its mortgage lien. It

did not appear or otherwise answer the foreclosure complaint for over a year and was thus

defaulted on March 19, 2013. BANA waited until May 2013, before it retained counsel to

represent it in these proceedings. Counsel then allegedly filed a motion to vacate the default on

June 12, 2013; however, the motion was never docketed and there is no clear indication in the

record as to when it was actually filed due to an illegible file stamp. The record contains only

one notice of the motion, and it was filed on July 19, 2013, the day after Chase moved for an

order approving the report of sale and distribution. Notably, at the time the notice was filed, a

motion to vacate pursuant to section 2-1301(e) was untimely as a matter of law. Wells Fargo

Bank, N.A. v. McCluskey, 2013 IL 115469, ¶ 27. Under the circumstances, BANA can hardly be


5
          We take judicial notice of this as it is a public record available on the Cook County recorder of deeds
website. Village of Riverwoods v. BG Ltd. Partnership, 276 Ill. App. 3d 720, 724 (1995) (noting that "[j]udicial
notice is proper where the document in question is part of the public record and where such notice will aid in the
efficient disposition of a case").

                                                         12
1-14-0428


heard to complain that it was treated unfairly in this case. The termination of BANA's mortgage

lien resulted from its default in the case and its own failure to act with any sense of urgency.

¶ 46   On the other hand, we also find that BCL was guilty of a lack of diligence. BCL was the

owner of the subject property and had constructive knowledge of the pending foreclosure

proceedings. Yet it failed to intervene upon taking title to the property, failed to exercise its

equitable right of redemption within the appointed time, had its affiliate bid on the property at

the judicial sale instead, and only then sought to intervene, on the day before the sale was

confirmed.

¶ 47   While we cannot be certain of BCL's motivations in proceeding as it did, we find the

timing of its intervention in this case to be awfully fortuitous. We note that had BCL intervened

prior to the sale and exercised its equitable right of redemption, it could have satisfied the

foreclosure judgment and kept the subject property. It would not have obtained a sale, however,

which is necessary to bar subsequent claims of parties to the foreclosure. See 735 ILCS 5/15-

1509(c) (West 2012). Ultimately, by not intervening in a timely manner to protect its interest in

the property until after the sale was confirmed, despite having constructive notice of the pending

foreclosure proceeding, and having its affiliate purchase the subject property at the sale, BCL

effectively took the property free and clear of any liens and then also claimed the surplus

proceeds for itself. That being said, the record contains no evidence of any misconduct or fraud

in the judicial sale. Though the circumstances of the successful bid by BCL's affiliate, AD

Realty, in an amount four times the judgment, are highly irregular for a typical foreclosure sale,

there is no allegation or finding that the sale was unconscionable, fraudulent or that justice was

otherwise not done. See 735 ILCS 5/15-1508 (b) (West 2012).




                                                 13
1-14-0428


¶ 48   Ultimately, it is not for us to reweigh the equities in this case. The circuit court concluded

that BANA was not entitled to an award of the surplus proceeds because it had no valid lien as a

result of its default. It concluded that BCL, the owner of the equity of redemption, should instead

receive any leftover surplus proceeds. The court's conclusion was certainly not arbitrary,

fanciful, or unreasonable, and we cannot say that no reasonable person would have taken the

court's view in awarding the surplus. We therefore find that the circuit court did not abuse its

discretion in awarding the surplus proceeds to BCL.

¶ 49   We have considered Kankakee Federal Savings & Loan Ass'n v. Mueller, cited by

BANA, and find it distinguishable from the case at bar. In Kankakee Federal, the circuit court

awarded the surplus proceeds from a judicial sale to a junior mortgage holder, who defaulted and

bought the property at the judicial sale. Kankakee Federal, 134 Ill. App. 3d at 944. On appeal,

this court affirmed the circuit court's award, noting, inter alia, that the mortgagors had filed an

answer admitting the junior mortgage holder's lien. Id. at 946. Importantly, we noted that our

decision was "applicable specifically to the factual situation in [that] case." Id.

¶ 50   Here, unlike Kankakee Federal, both the mortgagors and BANA were found in default,

meaning that there was no responsive pleading filed admitting the validity of BANA's lien.

Under the circumstances, we decline to extend the holding of Kankakee Federal to the different

facts of this case, especially where we must defer to the circuit court's judgment. We also decline

to consider the nonprecedential circuit court and out-of-state decisions that have been cited by

BANA.

¶ 51   Our ruling should not be read as condoning acts of legal legerdemain in foreclosure

proceedings. We also stress the importance of litigating a foreclosure suit in a timely fashion.

The sudden urgency asserted by all the petitioners in the instant surplus proceeding, after a



                                                  14
1-14-0428


complete lack of diligence or participation in the underlying foreclosure case, leaves much to be

desired. Fortunately, the circuit court displayed great acumen in recognizing the various issues

involved and made a well-reasoned decision in awarding the surplus proceeds.

¶ 52   For the reasons stated, we dismiss BANA's appeal of the circuit court's orders denying its

motion to vacate default and striking its section 2-1401 petition. The order of the circuit court of

Cook County awarding BCL the surplus proceeds from the foreclosure sale is affirmed.

¶ 53   Affirmed in part and dismissed in part.




                                                 15